FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                              TENTH CIRCUIT                   September 4, 2015

                                                             Elisabeth A. Shumaker
                                                                 Clerk of Court
UNITED STATES OF AMERICA,

            Plaintiff-Appellee,                     No. 15-5050
      v.                                (D.C. No. 4:15-CV-00035-TCK-FHM
                                         & D.C. No. 4:98-CR-00086-TCK-1)
JASON RYAN EATON,                                 (N.D. Oklahoma)

            Defendant-Appellant.



      ORDER DENYING A CERTIFICATE OF APPEALABILITY
               AND DISMISSING THE APPEAL


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.



     This appeal centers on the issue of timeliness. Mr. Jason Eaton

moved to vacate his conviction, but not until almost fourteen years had

passed since his conviction became final. Based on that delay, the district

court dismissed the action.

     Mr. Eaton seeks to appeal. To appeal, however, he must justify a

certificate of appealability. 28 U.S.C. § 2253(c)(i)(B) (2012). We can issue

a certificate of appealability only if Mr. Eaton’s argument on timeliness is

at least reasonably debatable. See Laurson v. Leyba, 507 F.3d 1230, 1232

(10th Cir. 2007) (holding that when the district court denies a habeas
corpus petition based on timeliness, the court of appeals can issue a

certificate of appealability only if the district court’s decision on

timeliness is at least reasonably debatable). Because Mr. Eaton has not

presented a reasonably debatable argument on timeliness, we dismiss the

appeal.

      Based on a guilty plea, Mr. Eaton was convicted of (1) using a

firearm during a crime of violence and (2) interfering with commerce by

threats or violence. Seeking vacatur of this conviction, Mr. Eaton invokes

28 U.S.C. § 2255 and claims that (1) the crime involved local law, rather

than federal law, because of the absence of an effect on interstate

commerce and (2) the conviction violated the Tenth and Fourteenth

Amendment and principles of federalism.

      Mr. Eaton’s initial hurdle involves timeliness. Under § 2255, Mr.

Eaton would ordinarily have only one year to file the motion. See 28

U.S.C. § 2255(f) (2012). The timeliness issue would turn on when the one-

year period started. It ordinarily would begin when the conviction became

final. 28 U.S.C. § 2255(f)(1) (2012). Under this general rule, the period

would have begun in 2001 because that is when the Supreme Court denied

certiorari in the direct appeal. See United States v. Gabaldon, 522 F.3d
1121, 1123 (10th Cir. 2008) (stating that under § 2255, the conviction

becomes final when the Supreme Court denies certiorari).



                                       2
      Mr. Eaton relies on 28 U.S.C. § 2255(f)(3). Under this section, the

one-year period may be extended when the § 2255 motion is based on a

Supreme Court decision newly recognizing a constitutional right. Invoking

this provision, Mr. Eaton argues that the Supreme Court recognized a new

constitutional right in Bond v. United States, __ U.S. __, 134 S. Ct. 2077

(2014). Mr. Eaton is mistaken.

      In Bond, the Supreme Court interpreted a statute criminalizing the

possession and use of a chemical weapon. Through this interpretation, the

Court concluded that the statute did not reach a wife’s attempt to injure her

husband’s lover with a chemical irritant. Bond, __ U.S. at __, 134 S. Ct. at

2093. Bond rested on interpretation of a statute, not the Constitution. See

United States v. Hale, 762 F.3d 1214, 1214, 1224 (10th Cir. 2014) (“The

Supreme Court declined to reach the constitutional issue in Bond.” (citing

Bond, __ U.S. __, 134 S. Ct. at 2087)); see also Sarah H. Cleveland &

William S. Dodge, Defining & Punishing Offenses Under Treaties, 124

Yale L.J. 2202, 2204 (2015) (stating that in Bond v. United States, the

Supreme Court relied on statutory interpretation, avoiding the

constitutional question presented).

      Because Bond did not rest on the Constitution, the decision did not

newly recognize a constitutional right. And in the absence of a newly

recognized constitutional right, Mr. Eaton cannot base the start-date of the

limitations period on the Supreme Court’s decision in Bond.

                                      3
     Instead, the one-year period started in 2001, when the conviction

became final. Mr. Eaton waited almost fourteen years to seek habeas relief,

even though the statute provided a limitations period of only one year. As

a result, no jurist could reasonably debate the timeliness of Mr. Eaton’s

§ 2255 motion. In these circumstances, we (1) decline to issue a certificate

of appealability and (2) dismiss the appeal.


                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                      4